Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020  is being considered by the examiner.
Drawings
The drawing submitted on  09/15/2020 is considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jack Friedman on 06/02/2022.
The application has been amended as follows: 

1 (Currently Amended). A computer-implemented method of coordinating personal assistants, the method comprising: receiving a query from a user; determining a domain to which the query belongs; sending a request to a set of personal assistants based on the received query; receiving assistant responses in response to the request from respective personal assistants of the set of personal assistants, each assistant response of the assistant responses comprising a confidence score of the respective assistant response; adjusting the confidence scores to a common scale; weighting the adjusted confidence scores using domain-specific weights of the personal assistants in accordance with the determined domain; selecting one or more assistant responses of the received assistant responses based on the weighted scores; and providing the selected assistant responses to the use; for each domain of a set of domains: sending one or more requests of the domain to a pool of personal assistants comprising the set of personal assistants; receiving from each personal assistant one or more responses regarding the respective requests, each response comprising a respective confidence score; determining for each personal assistant of the pool of personal assistants a domain-specific confidence score based on the received confidence scores of the personal assistant; adjusting the domain-specific confidence scores to the common scale; ranking the pool of personal assistants based on the adjusted domain- specific confidence scores; and assigning domain-specific weights for the pool of personal assistants respectively based on the ranking.

4 (Cancelled).

12 (Currently amended). A computer program product comprising: 
one or more computer readable storage media; and 
program instructions collectively stored on the one or more computer storage media, the program instructions comprising:
program instructions to receive a query from a user;
program instructions to determine a domain to which the query belongs;
program instructions to send a request to a set of personal assistants based on the received query;
program instructions to receive assistant responses in response to the request from respective personal assistants of the set of personal assistants, each assistant response of the assistant responses comprising a confidence score of the respective assistant response;
program instructions to adjust the confidence scores to a common scale;
program instructions to weight the adjusted confidence scores using domain-specific weights of the personal assistants in accordance with the determined domain;
program instructions to select one or more assistant responses of the received assistant responses based on the weighted scores; [[and]]
program instructions to provide the selected assistant responses to the user;
for each domain of a set of domains:
program instructions to send one or more requests of the domain to a pool of personal assistants comprising the set of personal assistants;
program instructions to receive from each personal assistant one or more responses regarding the respective requests, each response comprising a respective confidence score;
program instructions to determine for each personal assistant of the pool of personal assistants a domain-specific confidence score based on the received confidence scores of the personal assistant;
program instructions to adjust the domain-specific confidence scores to the common scale;
program instructions to rank the pool of personal assistants based on the adjusted domain-specific confidence scores; and
program instructions to assign domain-specific weights for the pool of personal assistants respectively based on the ranking.

13 (Currently Amended). A computer system comprising: a processor and at least one memory device operably coupled to the processor, the processor configured to: receive a query from a user; determine a domain to which the query belongs; send a request to a set of personal assistants based on the received query; receive assistant responses of the request from respective personal assistants of the set of personal assistants, each assistant response of the assistant responses comprising a confidence score of the respective assistant response; adjust the confidence scores to a common scale; weight the adjusted confidence scores using domain-specific weights of the personal assistants in accordance with the determined domain; select one or more assistant responses of the received assistant responses based on the weighted scores; and provide the selected assistant responses to the user;for each domain of a set of domains: send one or more requests of the domain to a pool of personal assistants comprising the set of personal assistants; receive from each personal assistant one or more responses regarding the respective requests, each response comprising a respective confidence score; determine for each personal assistant of the pool of personal assistants a domain-specific confidence score based on the received confidence scores of the personal assistant; adjust the domain-specific confidence scores to the common scale; rank the pool of personal assistants based on the adjusted domain-specific confidence scores; and assign domain-specific weights for the pool of personal assistants respectively based on the ranking. 

16 (Cancelled).

Allowable Subject Matter
Claims 1-3, 5-15, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Eriksson et al.(US 10381006 B1) teach: In response to receiving a query, the dispatcher bot selects a particular worker bot to handle the query. The particular worker bot is assigned to a particular AI service provider. An AI adapter associated with the particular AI service provider, generates a query message based on the query. The AI adapter sends the query message to the particular AI service provider and receives a response message. The dialog management system sends a representation of the response message to the particular worker bot, receives an answer for the query from the particular worker bot, and provides the answer for output.
The prior art of record Omer et al.(US 9396727 B2) teach: The system arbitrates between the plurality of devices and the spoken dialog services in the capability catalog to determine a selected device and a selected dialog service.
The prior art of record Shreeshreemal et al.(US 2021/0056968 A1) teach: The multiple response with a score generation module uses an adaptive learning AI based multi-parameter-model. The multiple response with a score generation module  uses an RNN language model to generate personalized responses for a given input message or sentence along with conversation context related data and other information.
The prior art of record Argenti (US 11290537 B1) teach: The multiple responses from the multiple IoT devices may be regarding a camera capability for each of the multiple IoT devices. Each response may include specific details about the camera capability for a particular IoT device, such as resolution, location within a home, battery level, etc. Based on the specific details corresponding to each response, the first IoT device 410 may assign a fit score to each IoT device based on a respective camera capability. One or more IoT devices may be selected based on the fit score (e.g., based on highest score).
The prior art of record alone or in combination failed to teach for claims 1, 12, and 13, “receiving assistant responses in response to the request from respective personal assistants of the set of personal assistants, each assistant response of the assistant responses comprising a confidence score of the respective assistant response; adjusting the confidence scores to a common scale; weighting the adjusted confidence scores using domain-specific weights of the personal assistants in accordance with the determined domain; selecting one or more assistant responses of the received assistant responses based on the weighted scores; and providing the selected assistant responses to the user.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656